Citation Nr: 0308152	
Decision Date: 04/30/03    Archive Date: 05/06/03

DOCKET NO.  00-21 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's service connection claim for post-
traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel



INTRODUCTION

The veteran had verified active service from December 1979 to 
February 1980.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 1999 rating decision by the Department of 
Veterans Affairs (VA) Los Angeles, California, Regional 
Office (RO).  

As discussed hereinbelow, service connection for PTSD was 
previously denied.  The RO, however, adjudicated the merits 
of the service connection claim without regard to the prior 
final decision.  Inasmuch as the Board is reopening the 
claim, the veteran is not prejudiced by the Board's 
addressing the new and material issue in the first instance.  
Similarly, inasmuch as the RO addressed the claim on the 
merits, the veteran is not prejudiced by the Board's 
ultimately reaching the merits.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.  

2.  The RO denied entitlement to service connection in a 
rating decision dated in August 1997; the veteran did not 
perfect an appeal.  

3.  The veteran filed a claim to reopen her service 
connection claim for PTSD in March 1999.  

4.  Evidence received since the August 1997 rating decision 
is neither duplicative nor cumulative of evidence previously 
received and bears directly and substantially on the matter 
under consideration.  

5.  There is no diagnosis of PTSD of record.  


CONCLUSIONS OF LAW

1.  The August 1997 rating decision that denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2002).  

2.  New and material evidence sufficiently significant that 
it must be considered in order to fairly decide the merits of 
the claim has been submitted so as to permit a reopening of 
the veteran's claim for service connection for PTSD.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2002).  

3.  The veteran is not shown to have a disability manifested 
by PTSD due to disease or injury that was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
in November 2000 which emphasized VA's obligation to notify 
claimants what information or evidence is needed to 
substantiate a claim and which affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002).  The law applies to all claims filed on or after 
the date of its enactment or, as in this case, filed before 
the date of enactment and not yet subject to a final decision 
as of that date because of an appeal filed which abated the 
finality of the decision appealed.  38 U.S.C.A. § 5107, Note 
(West 2002).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) (2002).  

Review of the claims folder reveals that by way of the rating 
decisions in August 1997 and October 1999; notice of the 
decision in November 1999; the statement of the case (SOC) 
dated in September 2000; and the supplemental statements of 
the case (SSOC) dated in January 2001 and October 2002, which 
includes the provisions of the VCAA, the RO provided the 
veteran with the applicable law and regulations.  Also, the 
RO has attempted to obtain additional evidence in support of 
the veteran's claim and has indicated the evidence needed to 
substantiate her claim, including what evidence the veteran 
and VA were to obtain.  Thus, the Board is satisfied that the 
RO has duly provided all notice as required by the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The VCAA specifically provided that nothing in amended 
section 5103A, pertaining to the duty to assist claimants, 
shall be construed to require VA to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured.  38 U.S.C.A. § 5103A(f) (West 2002).  
Regulations adopted by VA implementing the VCAA include 
changes to the standard for determining new and material 
evidence and provide for limited assistance to claimants 
seeking to reopen previously denied claims.  VA's authority 
to provide such additional assistance is provided by 38 
U.S.C.A. § 5103A(g) (West 2002), which stated that nothing in 
section 5103A precludes VA from providing such other 
assistance as the Secretary considers appropriate.  The 
amendments to 38 C.F.R. § 3.156(a), defining new and material 
evidence, are effective only for claims received on or after 
August 29, 2001.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  In this case, the veteran's claim was filed prior to 
August 29, 2001, and therefore, these changes are not 
applicable in the present case.

Nonetheless, with respect to the duty to assist, the RO has 
secured VA medical examinations, VA progress notes, and 
outpatient records.  The veteran has not authorized VA to 
obtain any additional private evidence.  The Board finds, 
given the favorable action taken below, that no further 
assistance in developing the facts pertinent to this limited 
issue is required at this time.  38 U.S.C.A. § 5103A (West 
2002).  

Analysis

New and material evidence 

The veteran claims that she has submitted new and material 
evidence in support of her service connection claim for PTSD 
since the last and final disallowance in August 1997.  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  

The United States Court of Appeals for Veterans Claims 
summarized the analysis in determining whether evidence is 
new and material in Evans v. Brown, 9 Vet. App. 273 (1996).  
VA must first determine whether the newly presented evidence 
is "new," that is, not of record at the time of the last 
final disallowance of the claim and not merely cumulative of 
other evidence that was then of record.  If new, the evidence 
must be "probative" of the issues at hand.  

There is, however, no longer a requirement that, in order to 
reopen a claim, the new evidence, when viewed in the context 
of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitting 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  

Finally, for the purpose of determining whether a case should 
be reopened, the credibility of the evidence added to the 
record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

In this particular case, the RO denied service connection for 
PTSD in an August 1997 rating decision for a lack of evidence 
to substantiate a current diagnosis of PTSD.  The veteran 
never filed a notice of disagreement with that rating; thus, 
the August 1997 rating decision is final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 
20.1103.  In the August 1997 rating decision, the RO 
considered the veteran's service medical records and findings 
from a VA examination conducted in March 1997.  On 
examination, the examiner noted the veteran's poor 
psychosocial factors and PTSD-like symptoms, but no diagnosis 
of PTSD was made.  Thus, on that basis, the RO denied the 
veteran's service connection claim.  

Since the August 1997 rating decision, the veteran has 
submitted new and material evidence in support of her service 
connection claim so as to warrant a reopening of her claim.  
In other words, the veteran has submitted evidence that bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).  

Specifically, the veteran has submitted VA outpatient and 
inpatient records dated in 1999, which include treatment for 
psychosis, depression, anxiety, and possible schizophrenia, 
and a period in which the veteran was hospitalized for her 
mental disability.  Further, the veteran submitted a VA 
social worker's record, VA outpatient records dated from July 
to September 2000, and a VA examiner's opinion dated in March 
2001.  Thus, the Board notes that the evidence is clearly 
new, as it was not associated with the record at the time of 
the prior rating decision in August 1997.  Furthermore, the 
evidence is material, in that it supports a diagnosis of a 
mental disorder, with symptoms similar in nature with those 
typically associated with PTSD, all of which are probative of 
the issue of the veteran's service connection claim.  

In view of the above, the Board concludes that the veteran 
has submitted new and material evidence in support of her 
service connection claim for PTSD, and as such, her service 
connection claim is thereby reopened.  

Service connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  

In this case, the Board finds that the veteran's service 
connection claim for PTSD must be denied.  Overall, the 
record does not support a diagnosis of PTSD.  Although the 
veteran has been treated for various symptoms associated with 
mental disorders, and her symptoms are similar to many of 
those typically associated with PTSD, there is no diagnosis 
so as to warrant entitlement to service connection.  As a 
threshold matter, to warrant service connection, the 
regulations require a diagnosis of PTSD.  38 C.F.R. § 
3.304(f).  In fact, in the VA outpatient and inpatient 
records noted above, in one entry in particular dated in June 
1999, the examiner clearly stated that the veteran did not 
have a diagnosis of PTSD by DSM IV (Fourth Edition of the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS) criteria.  Other clinical data of 
record also rule out any diagnosis of PTSD.  

Thus, in light of the above, the Board concludes that the 
preponderance of the evidence is against service connection 
for PTSD.  Although the Board recognizes her allegations of 
in-service sexual trauma, which she claims resulted in the 
later development of PTSD, it is clear that she has not 
provided the requisite evidence of training and 
qualifications so as to render her allegations medically 
competent.  In this regard, the Board would point out that a 
lay person, untrained in the field of medical diagnostics, is 
incompetent to offer an opinion which requires specialized 
medical knowledge, such as in this case.  Lathan v. Brown, 7 
Vet. App. 359, 365 (1995); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

The Board does recognize the opinion rendered by a VA 
examiner in March 2001 to the effect that the veteran had 
been diagnosed as having PTSD secondary to sexual trauma by 
two military officers in 1979, during the veteran's period of 
service.  The examiner further stated that the veteran re-
experiences the assault during the day and exaggerated 
vigilance and anxiety and nightmares during the night.  The 
examiner also stated that the veteran was under treatment and 
medication for PTSD.  The Board notes initially that a 
diagnosis based solely on the veteran's unsubstantiated 
history cannot form the basis of a valid claim.  LeShore v. 
Brown, 8 Vet. App. 406 (1995).  In this case, the examiner 
merely noted a diagnosis without reference to symptoms 
pursuant to the DSM-IV criteria.  Thus, without something 
more to substantiate the examiner's statements, the Board 
concludes that there is no clinical basis for the stated 
opinion and alleged diagnosis.  

Therefore, overall, there is a preponderance of evidence 
against the veteran's service connection claim for PTSD.  
Thus, her claim is denied.  


ORDER

New and material evidence having been submitted, the 
veteran's claim to this extent is granted.

Service connection for PTSD is denied.  



	                        
____________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

